DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         MASSOOD JALLALI, DR. MASSOOD JALLALI, P.A.,
        CYRUS A. BISCHOFF, and CYRUS A. BISCHOFF, P.A.,
                          Appellants,

                                     v.

    SCOTT ILGENFRITZ, GUY M. BURNS, F. WALLACE POPE, JR.,
      BRUCE H. BOKOR, DENNIS G. RUPPEL, JOHNSON, POPE,
        BOKER, RUPPEL & BURNS, LLP, and KEVIN ZHOU,
                          Appellees.

                              No. 4D20-0005

                              [April 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE18-
012529 (05).

   Eugene Steele, Fort Lauderdale, for appellants.

    Kimberly Kanoff Berman and Craig S. Hudson of Marshall Dennehey
Warner Coleman & Goggin, Fort Lauderdale, for appellees Scott C.
Ilgenfritz, Guy M. Burns, F. Wallace Pope, Jr., Bruce H. Bokor, Dennis G.
Ruppel, and Johnson, Pope, Bokor, Ruppel & Burns, LLP.

PER CURIAM.

   Affirmed.

GERBER, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.